Cage 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Pagelof15 Page ID #:9064

Co Oo ST DH we S&S | He

Lee aren oe
mn S&B Wo WP K& CC

H. Dean Steward SBN 85317
107 Avenida Miramar, Ste. C
San Clemente, CA 92672
949-481-4900

Fax: (949) 496-6753

Attorney for Defendant
MICHAEL J. AVENATTI

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES, Case No. SA-CR-19-61-JVS
Plaintiff, REDACTED EXHIBITS “A” AND “B”
FROM IN LIMINE MOTIONS AND
VS. STATUS CONFERENCE 6-28-21
MICHAEL J. AVENATTI
Defendant.

 

 

ye Me NV NY NY BY YY BP Ye Be Se
So aT DH NH FF WYNN KF DBD CO wo YN DH

 

 

Comes now counsel for defendant and submits the attached exhibits that we

discussed in open court on 6-28-21. They have been redacted pursuant to local rules.

Dated: 6-29-21 /s./ H. Dean Steward

H. Dean Steward
Counsel for Defendant
Michael J. Avenatti

 
Case 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page 2o0f15 Page ID #:9065

Exhibit A
Case 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page 3of15 Page ID #:9066

DEPARTMENT OF THE TREASURY
internal Revenue Service
Criminal Investigation

 

 

REDACTED ~~andum of Interview

Investigation #: Location: REDACTED
Investigation Name: MICHAEL AVENATTI _t
Date: March 31, 2019
Time: Approx: 1:44PM -

3:08PM _
Participant(s): G REDACTED ss

Jme y

Jie —a aa eee ited States Att

‘a, REDACTED "* “368 Atomey

Germ gent

On the above date and time, Assistant United States Attorney Julian Andre (AUSA
Andre) of the United States Attorney's Office and Special Agents James Kim (SA Kim)
and Gerry Carmona of Intemal Revenue Service Criminal Investigation (IRS-C))

~—~"——- with REDACTED in) and his attorney Joshua
SA # - _nd introduced the agents as
REDACTED =~, . ee ew was to obtain information
EDACTED _«CHAEL AVENATTI

(AVENATTI). The interview was conducted at Johnson's residence. REDACTED
wheelchair during the interview. The following is a summary of the p—

information provided by” REDACTED
1. Johnson confirmed tha. cAGAN AVENATTI, LLP (EA) represented him in a lawsuit

against the County of Los Angeles. When REDACTED “a public

defend? REDACTED “uth Ann John. _ Chicago,

recomr Jet a private at if an attorney

througr 3 parents, Phii ... _.., --...._.., —..« Ruth helped

Johnso, _ dhnsor’s attorney.
2. AVENATTI hired Richard Beada (Beada) for ._ » AVENATTI

t the criminal case was REDACTED oceed with a

= RED 3 able to get the crimir. > criminal

( ACTED sr being released from | REDACTED _2d to

Careiwwicimnn — - te care rehabilitation ceé VENATTI

and Beada telling % ,

was at Seer REDACTED _ - REDACTED

ares + ‘il lawsuit. AVENATTI din... SK ..-

REDACTED —with REpA CTED ‘called AVENATTI asking questions
Memorandum Page 1 of 7 US. Treasury Criminal Investigation

USAO_00133556
Case 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page 4of15 Page ID #:9067

on what happened.

 

 

Ining an engagemer* ‘>> = ---Hen~+ 4 AVENATTL
REDACTED “contract ae signec s0ssible that
—---- lay have signedac™ REDACTED er discussed
with ‘hat percentage would go to A suit was
SUCCEdzIul.
-_ . _ conduct was in late 201O0/early 2011. The initial civil lawsuit
= REDACTED
6. ~~ === —torney Carlos Colorado (Colorado) - Colorado was
assigned t y Scott Sims did the deposition on . I
val speak with AVENATTL Durina th yeas .. .2-2015,
REDACTED == versation with J! ‘) regarding h- ~~=>
when he starter me gnats
REDACTED
?. AUSA Andre presented a letter dated January 22, 2015, attachment 1, for.
‘to Feview. ved the last page of the ‘document \ which contained his
‘signature. ad that his sianature looked funny to him. The “G” and “E”
in his signature looked funny. tated that he may have signed the

Gocument but his signature looks funny.

8, “VENMATTI want to Sunrise of West Hills Is (Sunrise) to deliver this document to,
- REDACTED d at at Sunrise for two to three vaare *""" ATTI came te to

 

 

OUNNSS Dy tise wae si _ AVENATTI told told ‘he. was pleased
and hoped Bee __Sed too. _ AVENAT 11 intormed a
" Settiement nag vee. uched. AVENATTI may have told Johr after
‘fees and expenses but never tole a 1 the | settlement_was for for $4.n Million. —_

 

9. AVENATTI told -*~"--== that he would receive $46,000 a quarter for 10 years.
AVENATTI told iat the County of Los Angeles does not pay settlements
in iump-sum and would only pay the settlement in quarterly payments over a
certain period.

10. . Was never presented with the full settlement agreemen ‘nN never
saw a 04 million settlement amount.

11. AVFNATT] told . . that the settlement had to be a secret and confidential.
still mentioned to his parents that he was receiving a settlement of about
2 MTUMOTL.

12.AUSA Andre presented a County of Los Angeles Check, dated January 26, 2015 in
the =~ount of $4,007 ~ check Number TS 0021400949, attachment 2, to
on for review an stated that AVENATTI never told him that Eagan
Avenatti, LLP receiveu $4 million from the County of Los Angeles.

_ 4 Stated had he known that EA received the $4 million in lump-sum,

Memorandum Page 2 of 7 U.S. Treasury Criminal Investigation

USAO_00133557
Case 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page5of15 Page ID #:9068

1 would have put the money in a Special Needs Trust. would
definitely want his settlement in one lume ayment. AVENAI II told !
that the settlement would be tax-free to J A “ATT never told Johnson
when the quarterly $46,000 payments wou srart. was unclear on when
these payments would start.

14. Johnson told A’ ~~ “ATTI tha_ was advised by people to create a Special
Needs Trust sc _ ia not lose his SSI and Medi-Cal. AVEN4771
informed . n+————1,ld create a Special Needs Trust for . 1
AVENATII te’ he has created Special Needs Trust wr other clients.

1 1 Was told the settlement was not finalized but_during this time, AVENATTI
woula advance . Money against his settlemer recalled
AVENATTI stauiiy .t was an advance. -

16.AUSA Andre »racanted a spreadsheet titled, Payments to G Al,
attachment 3 i reviev ‘ated that histast payment was on
March 18, 20 To Vwi mine v~aoO0n Wa _

4 an told AVENATTI to send checks in the amount of $1,9Gv. in stated

there is a SSI rule which a recipient cannot have checks more than $2K in their
bank account.

is currently not receiving SS| ‘received a document that
informed him that his SSI payments woura ve swpped. AVENATTI told J

that it was a mistake and that he would take care of it. This conversation with
AVENATTI happened in the last three months.

never authorized AVENATTI to use any of the settlement money for
~“ENATTIS personal purpose or own business purpose. AVENATTI never told
on that the settlement money would be used for AVENATTIs personal use.

20. AVENAT™ <i< not te” .at interest may be charged for the advances
made tn .’ 1. -vn Would have said no way to being charged interest.
wuurm 10t pay interest on money owed to him.

a on was planning to purchase a house a couple years ago _.+ wld
AVENATTI that he wanted to buy a house. AVENATTI told ' ui that buying a
house would be a good investment and a good move. . Started looking for

a house and went into escrow on a property in Canoga rar, near Parthenia Street
and Topanga Canyon Boulevard.

22. During the purchase, AVENATTI told Johnson there was a problem with
Special Needs Trust. The Count. ofl.os Angeles still had to approve the Special
Needs Trust. AVENATTI told in that he had a meeting with the County of
Los Angeles but this story wern u.. 9d on and the deal on the house died.
AVENATTI told Johnson they would give the seller more money to revive the
house purchase.

Memorandum Page 3 of 7 U.S, Treasury Criminal investigation

USAO_00133558
Case 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page 6of15 Page ID #:9069

—_

23. AVENATTI wanter 1 to deal with him and not the broker. ~~ _

going to buy the house. Johnson trusted AVENATTI implicitly. _ wusted
AVENATT* th everything. AVENATTI was involved with any wig decisions
involving L

24. Ton S  __-- vas the real es*ate broker for the house purchase.
AVENATTI tounc to represent . as his real estate broker.

25 on told a lot of people about his intent to purchase a house.

recalled telling his sister and others that he was in escrow and was yun w get a
house soon.

26.AVENATTI tola- n that the Special Needs Trust still needed to be approved
and the County u: cos Angeles was not doing it.

27.About a month age learned from AVENATTI that the County of Los
Angeles was not payniy inv settlemer” =*~hnson had a telephone conversation
with AVENATTI and AVENATTI t-'* —- 1 that the County of Los Angeles had
not started maki ~~ ~~" s*"J asked AVENATTI what's the deal and
AVENATTI told ne Special Needs Trust was not approved.

REDACT DACTED -

28. On Friday, March 22, 2018, AVENATTI caller RE n that he
was in the neighborhood and wanted to stop . _ +++»... uohnson that the
Special Needs Trust was all good. AVENATTI askec hat type of
payment plan —“~sson wanted. AVENATTI asked Jc __n if he wanted a 20 year
payment plan. . “referred a 15 year payment plan. A 10 year plan would
be too short for 7)

29. This meeting happened at anada Hills home. J nN was in his
vy’ -sichair on the ramp while Avi. .| was standing near .. ail of the ramp.
7 rs friend, . “"~4ey ), saw AVENATTI when he came back the

Inca Gay.

30. AVENATTI cam=* ~~" to *s house on Saturday with documents.
AVENATTI told __4 that the Special Needs Trust is done and he can start
getting his money. i texted AVENATTI and told him he would be available

on Saturday between 1:00pm and 5:30pm. This meeting happened on Saturday
around 1:00pm to 1:30pm.

31.AVENATTI came to the house with one document. AVEN**T =ointed out the

highlights of the document to mn. AVENATTI told .” thot be could not
discuss the matter with anyc-- ~~ he would lose his money. .ecalled
AVENATTI mentioning that 1 would not be able to sue the County of Los
Angeles for any past action. ... “y future actions would be okay. The document
also had language which said that AVENATTI representex y and
did a good job. REDACTED

Memorandum Page 4 of 7 U.S. Treasury Criminal Investigation

USAO_00133559
Case 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page 7of15 Page ID #:9070

SS

32 stated that he did not read the document. AVENATTI he egal
the gocument. AVENATT had the document open on the specific page to sign.
AVENATTI did not have n date the document. at there

was no line for the date. _ REDACTER!N

3¢ ‘n did not see language regarding the payments -in the document.
trusted AVENATTL AVENATTI t in signed the
document he would-cet_his mone. a copy of the document
but AVENATTI told jat egh EDACTER nim a copy. es

-

's---—" | health issues have no impact on his memory- REDACTED
is good. . .1 was not diagnosed with any memory issues and does not take

medication for memory issues. yhysical issues were a result of his time
in jail.

 

35.AVENATTI never tok REDACTED _28dismissed. selieved the
civil case was active until the day Jornson reucived his settlement. 11:2 only thing
pending was the County of Los Angeles had not settled the money.

_——— a =

communicated wit_ »xt, and phone calls.
s.opped taking ~ve _, REDACTED. age . 10 e-
mails with EA. Rey.» did rarely respond back to_ REDACTED Most

responses were short, such as thanks and will do.

REDACTED —9uld communicate with AVENATTI by phone and sometimes by text.

3é 1 provided the name and phone numbers for his father, n

P! ~*~ (father) telephone number is «REDACTED ==
asco ana

aaa telephone number is elephone number is

~~ “would be willing to speak with the aovernment. -— REDACTED 4g
wiv is autistic and is a touch paranoid. S telephx =
é n confirmed the meetings with AVENATTI over last weekend. The Friday

meeting occurred around 5:30pm — 6:00pm. The Saturday meeting occurred
around 1:00pm. The Sunday meeting occurred around 12:00pm — 2:00pm.

41.During the Sunday meeting, AVENATTI wante n toinitial the d-~~ ts
which were pointed out to oy AVENATTL AVENAS— Ut
Regnier would be mad at Avewa tl if he didn't get. D _
-1 recalled signing 2 documents. One document was to pu_ REDACTED
on AVENATT®=ehsite. AVENATTI wanted to show on his webSne wii a yleat
job he did or e. The document also stated that AVENATTI did a
diligent job repicosia.. —. Mson.

Memorandum Page 5 of 7 U.S. Treasury Criminal investigation

USAO_00133560
Case 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page 8of15 Page ID #:9071

43. The settlement document for $1.9M was discussed at the Saturday meeting.
— = sked AVENATTI if he got his share of the settlement. AVENATITI told
tat AVENATTIs share was already factored in the $1.9M settlement

document. AVENATTIs share was already deducted before the $1.9M.

44.AVENATTI may have said that after attomey fees and c“~"=as the settlement
money to > -* “ould be $1.9M. AVENATTI never about the $4M
dollar arr._- ___N never haard about the $4M sew... . he heard
something in the ne heard that a paraplegic with mental issues
receiveda$4M set...
45 AENATTI ask 10 he wanted put as the beneficiary for the settlement.
_““"ENATTI to put his nieces and nephews.
ecalled AVENATTI askingc— about his medication. ‘old
AVENA| TI that he was still taking medication and doing great on it... _ Tl
asked what the medication was for told Avenatti it was anti-psychotic
medicine.

47.Kim (LNU), who lives in the east wing o , residence, may have saw
AVENATTI during his visit to on ounaay. Kim mentioned that she saw
___ Someone in a suit.

in introduce: to Avenatti as a friend. AVENATTI had a driver that
parked the car somewnere down the road. AVENATTI walked to the house.
1 never saw the vehicle which AVENATTI arrived in.

4° could not sense if AVENATTI was acting oddly.

5f yn told ma~~oeor!s about the issues with the Special Needs Trust. _
told Doug and Pa ~ vho knew him from Sunrise at West Hills _ T ell
phone number iq passe ll on also tole il _ sh)
about the issues with the Special ws Trust. P: 3 cell phone number is

51. Ju. “this texts as far back as 2017. . had a flip phone prior to his
current p. 7e.

52 n had text e-—~ s with AVENATTI regarding his rent. AVENATTI
WAS aIsO paséna for rent. ated that his rent went unpaid for
six months. it was $1,25u por ..L.. «1 and $75 late fees were added
during the Si,.......___no payment. Johnson stated that getting money out
AVENATTI a ‘was tough for the last six months.

 

53. On June 4, 2018, 3 parents were at his house fram 3PM — 4PM.
was supposed to nave ai eeting with AVENATTI but aves AVEINALTI ~
didn't show up that day. AVENATTI was always held -up 1 cours dn has not

seen AVENATTI for a year prior to last Friday's meeting with AVE

Memorandum Page 6 of 7 U.S. Treasury Criminal Investigation

USAO_00133561
Case 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page9of15 Page ID #:9072

provided his phone to SA '’'m and allowed SA Kim to take photos of his
text messages with AVENATTI anc er. The interview ended at approximately
3:08PM.

| prepared this memorandum after refreshing mv mamory from notes made during and
immediately after the interview with Geoffrey

ffi j

Memorandum Author i
Gem
Spe

Witness
Fm bo}
Ja =
S}
Memorandum Page 7 of 7 U.S. Treasury Criminal Investigation

USAO_00133562
Case 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page 100f15 Page ID #:9073

Exhibit B
USAO 0

ql

a

0

563

 

Se 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page 110f15 Page ID #:9074

 

HURRELL CANTRALLus

a 900
121

Jamuary 24, 2045
VIA U.S. MATL
Michael Alvenatti, Esq.
EAGAN AVENATTI, LLP
450 Newport Center Drive, 2™ Floor
_ Newport Reach, CA 92660
—’, Esq.
OLAS LLP
1400
Los Angelps, CA essa. a
Re ason vs. Leroy Baca, et al.
C CV13-4496 MMM (AJ Wx)
Ou ruciw. . 281-120125-2,41,59
Dear Counselors:

Please find enclosed for your records a copy of the fully executed Settlement Agreement and

Release off

All Claims in the above-referenced matter. If you have any questions regarding the
foregoing, please feel free to contact us.
Very truly yours,
HURRELE CANTRALL LLP

Enclosure

 

a

USAO_00133563

 
Case 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page 12o0f15 Page ID #:9075
USAO 00133563

 

s

4

SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS
een RS SS REEMEN LT SND RELEASE OF ALL CLAIMS
This Seftlement Agreement And Release of All Claims {*Aoreement”\ ic entorad into between

ee fo sae parties ¢ intiff’), and
efen unty of Li_ —i as the L
Angeles County Sheriff's REDACTED REDACTED mdants”), ”
RECITALS

Plaintiff filed a civil action against D_

et al, Los Angeles County Superior | REDACTED REDACTED =

 

 
 
  

On or about June 21, 2013, Defendants removed the State Action to the United States District
Court for the Central District of California with a Case Number of CV-13-4496 MMM (AT Wx)
(the “ it”).

To avoid the time and expense of further litigation, the Parties desire to resolve their differences
and reach an end, compromise, and settlement for all disputes existing and potentially existing
between! them from the incident giving rise to the Lawsuit. :

AGREEMENT

In consideration of the execution of this Agreement and the releases and promises made in the
Agreement by the Parties, the Parties agree as follows: :

exchange for a complete resolution of the Lawsuit, Defendants, by and through the County of _
‘Los Angeles, shail pay to Plaintiif Four Million Dollars (64,000,000.00) (the “Settlement ~
“Fonds”)] subject to ‘approval by the Los Angeles County Board of Supervisors. The parties
acknowledge that the. Court in this matter has issued an order outlining a time table to present
this settlement for approval by the Los Angeles County Board of Supervisors, and thereafter
issuance of a settlement draft. It is understood by the parties that if the time table is not complied

with, this settlement agreement may be revoked by either party.

 

The Parties expressly agres that the Lawsuit shall not be dismissed until five (5) business days
following receipt by Eagan Avenatti of the Settlement Funds as provided above.

   
 

iff, being of lawful age, does hereby, and for his heirs, executors, administrators,

and assigns, release, acquit and forever discharge Defendants, as well as their
respective agents, servants, successors, heirs, attormey, executors, administrators and all other
persons,| firms, corporations, associations or parinerships, or any other entity connected
therewith, of and from any and all claims, actions, causes of action, demands, rights, damages,
costs, ldss of service, expense and/or compensation, of any nature whatsoever which the
undersigned Plaintiff now has or which may hereafter accrue to the undersigned Plaintiff on
account |of, or in any way growing out of, any and all known or unknown, foreseen and
unforeseen, injuries and/or damages aud the consequences thereof resulting from, or to result
from, the incidents, casualties or events which occurred or arose while in custody of the Los
Angeles|County Sheriff's Department from April 2011 through February 2012 in Los Angeles,

1lof3

 

USAO_00133564

 
Case 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page 130f15 Page ID #:9076
USAO 00133563

 

 

Califomia, and which has resulted in a claim and/or lawsuit being brought by the Plaintiff and
TN Rte ee “to. CV-13-4496 MMM (AJTWx), entitled Geoffrey

in the United States District Court for the Ceniral
- REDACTED REDACTED =

    
 
  
 
    
 
  
 
  
  

PBN agrees tet wus Aprowucin cavchds to any claims which the Plaintiff does not know
ect to exist in his favor at the time of executing the document, which if known by him
aterially affect this settlement. In that regard, the Plaintiff agrees to waive any rights he
may have under California Civil Code § 1542, which provides as follows: “General Telease;
extent + A general release does not extend to claims which the creditor does not know or suspect
in his favor at the time of executing the release, which is known by him must have
materially affected his settlement with the debtor.” ‘The Plaintiff fully understands that he cannot

after make any further claim or seek any further recovery from the parties being released
herein by reason of the aforesaid matters, and expressly waives all unknown claims caused by, or
edi to be caused by, the aforesaid Lawsuit.

iff acknowledges that all liens or other claims of third-parties have been disclosed and
agrees to hold harmless and indemnify Defendants, Hurrell Cantrall LLP, and their attorneys and
agents,|of any and all liens or other claims of third-parties which have been or may be asserted
for services which have been or may be rendered on behalf of the Plaintiff.

The Parties agree that they have received no inducement, promise or offer of any kind
whatsoever for the consideration delineated hereinabove other than what is stated herein, and that

cement is executed without reliance on any statement or representation by those released

or their|representatives, or anyone, other than the sole consideration described herein.

The Parties agree that no party will be deemed the “prevailing party” for any purpose.

It is understood and agreed that this setilement is the compromise of a disputed claim and that
ideration furnished is not fo be construed as an admission of liability on the part of
Defendants, and that Defendants have denied liability on the claim herein and intend merely to
rther litigation by this compromise. -

The compromise and settlement which forms the basis of this Agreement have been arrived at
after thorough bargaining and negotiation and represents a final, mutually agreeable
compromise.

-The Panties agree that this Agreement contains the entire agreement between the Parties and that
the ternjs of this Agreement are contractual and not a mere recital,

fT
fff
‘di

20f3

 

 

USAOQ_00133565
<= Case 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page 14o0f15 Page ID#:9077
USAO_ 00133563

 

é

9

 

 
  

executed in multiple céunterparts, each of which shall be deemed an original, and all ‘of that shall
constifute one agreement to be effective on the date of the final signature hereto. |

 

:
|

parao: Hf2/i5 = REDACTED REDACTED “s

HE i
DATED: 4 HIS AULA ALL :
Authorized Representative. of the Defendants

This Skttlement Agreement and Release of All Claims has been read and approved ag to form

patep; [-2I-15 By: ..
: ick Avenatti, Esq.
Scott Sims, Esq. =
Carlos Colorado, Esq.
Eagan Avenatti, LLP
Attorneys for Plaintiff.

DATED: _ bal Lar (&

Thomas C. Hurrell, Esq.
Charles Phan, Esq.
Rebecca H. Snader, Esq.
Hurrell Cantrall LLP
Attomeys for Defendants

i

  

 

 

©

 

1.4

 

USAO_00133566

 
Case 8:19-cr-00061-JVS Document 515 Filed 06/29/21 Page 15o0f15 Page ID #:9078

Oo Oo 4A DR DH Se WY LPL

10
11
12
13
14
15
16
17
18
19
20
21
22
os
24
a
26
aT
28

 

 

PROOF OF SERVICE

I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of age.
My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672.

I am not a party to the above entitled action. I have caused, on 6-29-21, service
of the defendant’s:
IN LIMINE MOTION EXHIBITS

On the following party, using the court’s ECF system:

AUSA’S Brett Sagel & Alex Wyman

I declare under penalty of perjury that the foregoing is true and correct.
Executed on 6-29-21
s/ H. Dean Steward

H. Dean Steward

 
